DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  Multiple terms previously defined should be listed with “the” or “said” if they are in fact the previously defined terms or identified as being a different term, such as –a second data frame—etc. The terms in claim 1 “a ranging session”, “a data frame”, “a first type” “an authenticated Generic Scrambled Timestamp Sequence” and in claim 9 “a data frame”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claims 14 and 15 change the embodiment of claim 1, however they do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 10 refer to examples within the claims. Examples do not limit the claim, nor do the examples define the metes and bounds of the claim. The examples (e.g., i.e., or for example) should be removed or should be made part of the claims, at least the following terms
[e.g. ultra-wide band based, e.g. by operating the mobile transceiver device, e.g. for establishing authenticity of the mobile transceiver device and confidentiality of data to be exchanged, for example a source address of the transmitting device and a destination address of the receiving device, for example to an amount of 32 bits, for 

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “its” is unclear as to what “its” is referring to. The term is used throughout the claim set and should be replaced with what “its” refers to within the claims.

Further, in claims 1 and 10, the term “so as to” is unclear. It is believed that the meaning is simply “to do something”, making “so as” unclear if the meaning is to accomplish that which follows “so as to”.

Further, claim 7 is unclear. The term “alternatively” leaves the claim unclear as to what is part of the claim.

Further, claim 9 is unclear. Multiple terms have been defined and then reused, making it unclear if the terms are actually different, “a synchronization portion”, “a secured preamble” “a first start frame delimiter”, “a first portion”, “a second portion” are all used multiple times. If the limitations are not referring to the same terms they should be identified differently or if the terms are the same they should be “the” or “said”.

Further, claim 10, the term “unpredictably” is unclear and not defined within the specification. 

Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 1 recites the limitation "the structure-coupled transceiver device" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the current data frame" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the derived authentication key" in line 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the encryption" in line 29.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the ciphertext" in line 32.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the ranging phase" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the ultra-wide band channel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the payload key" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the ultra-wide band channel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the Generic Scrambled Timestamp Sequence" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the stated sequence" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the structure-coupled transceiver device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the current data frame" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the derived payload key" in line 26.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the ciphertext" in line 28.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433